DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm.  These goals include “transmit a signal … to deliver…at a pressure based on the desired ratio”, “determine a conversion factor based on the desired ratio” and “use the conversion factor to adjust the inlet valves to flow the desired amount”.    As stated is MPEP 21811 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242."  Also, in claim 6, the meaning and scope of “the pressure of one or more individual gases will equate its desired ratio of the gases in the mixture” is unclear.
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm.  These goals include “determine a ratio of each of the different gases…based on a pressure measured across the plurality of solenoid valves” (note that the solenoid valves are only required in the alternative to an electronic pressure regulator), “determine a conversion factor based up on the ratio…” and “use the conversion factor to flow a desired amount”.   As stated is MPEP 21811 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242." Also, in claim 12, the meaning and scope of “a partial pressure of one or more individual gases will equate its desired ratio of the gases in the mixture” is unclear.
Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm.  These goals include “determine a ratio of each of the different gases…based on a pressure measured across the plurality of inlet valves”, “determine a conversion factor based up on the ratio…” and “use the conversion factor to flow a desired amount”. As stated is MPEP 21811 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242."
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “transmit a signal … to deliver…at a pressure based on the desired ratio”, “determine a conversion factor based on the desired ratio” and “use the conversion factor to adjust the inlet valves to flow the desired amount”.    
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm.  These goals include “determine a ratio of each of the different gases…based on a pressure measured across the plurality of solenoid valves” (note that the solenoid valves are only required in the alternative to an electronic pressure regulator), “determine a conversion factor based up on the ratio…” and “use the conversion factor to flow a desired amount”.   
Claims 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm.  These goals include “determine a ratio of each of the different gases…based on a pressure measured across the plurality of inlet valves”, “determine a conversion factor based up on the ratio…” and “use the conversion factor to flow a desired amount”.
Response to Arguments
Applicant is confusing the ideal gas law with a real gas law.  The ideal gas law is PV=nRT or PVm=RT.  PVm=ZRT is not the ideal gas law.  PVm=ZRT represents a real gas law, but even for a single pure gas, “Z” is not a single value, but an infinity of values, as Z itself is a function of T and P.  So while PVm=ZRT looks like a simple equation, it is really just a way of saying that the ideal gas law needs to be corrected for every value of T and P.  “Z” can not be known for all the infinite values of T and P. 
Applicant does not point out where in the original application the conversion factor is stated to be “Z”.  Looking at original claim 13 for example, the conversion factor is meant to be something other than Z. 
Applicant seems to be using cyclic reasoning to say that “Z” could be determined from PVm=ZRT, when the number moles (and hence Vm) are not known.  In paragraph [0043], PVm=ZRT is said to be used to determine the number of moles.  
Applicant did not address the 112(b) rejection specific to claim 6: “Also, in claim 6, the meaning and scope of ‘the pressure of one or more individual gases will equate its desired ratio of the gases in the mixture’ is unclear.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774